In re application of							:
JIANG et al.		
									:	DECISION ON
Serial No. 16/206,574						:	PETITION

Filed:	November 30, 2018						:
For: LIGHT ENERGY FLUORESCENCE EXCITATION

This is a decision on the Petition(s) under 37 CFR 1.181 filed on March 26, 2021 and April 26, 2021 to vacate and removed the Final Action of January 26, 2021

Applicant responded to the Final Office Action on March 26, 2021.  An Advisory Action was mailed on April 5, 2021. Applicant asserts that a new ground of rejection was raised to amended claim 6 (prior claim 22) in the Advisory Action.

The appealable rejections of record are the ones made in the office actions. The issues raised in the Advisory was not a rejection. No additional rejections were officially made in the advisory. Under 37 CFR 41.31(a)(1), an applicant for a patent dissatisfied with the primary examiner’s decision in the second or subsequent rejection of the applicant's claims may appeal to the Board for review of the examiner’s rejection by filing a notice of appeal and the required fee set forth in 37 CFR 41.20(b)(1)  within the time period provided under 37 CFR 1.134  and 1.136.

Once a final rejection that is not premature has been entered in an application, applicant no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). 

At the time of preparing the answer to an appeal brief, the examiner may decide that they should apply a new ground of rejection against some or all of the pending claims. In such an instance where a new ground of rejection is necessary, the examiner should either reopen prosecution or set forth the new ground of rejection in the answer. The examiner must obtain supervisory approval in order to reopen prosecution after an appeal. See MPEP §§ 1002.02(d) and 1207.04.
DECISION

The petition is DENIED.  

/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Heslin Rothenberg Farley & Mesiti P.C. - Illumina5 Columbia CircleAlbany NY 12203